Citation Nr: 0722971	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left eye disorder 
or residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 4, 1981, through March 9, 1981.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Waco, Texas, and 
Houston, Texas.  The current office of original jurisdiction 
is the Houston RO.  The Board notes that while the ROs 
characterized the appellant's psychiatric disorder as bipolar 
disorder with manic psychosis, multiple diagnoses have been 
assigned in the record, including most frequently 
schizoaffective disorder, upon treatments including at the 
Rusk State Hospital.  The more generic term "psychiatric 
disorder" is accordingly used in this decision.  Similarly, 
the appellant has varied in her accounts of the nature of her 
claimed left eye injury or disorder, and that disorder is 
accordingly styled as above.  

The appellant in early statements alleged that she had 
submitted prior claims, though none were reflected in the 
claims folder prior to her May 2000 original informal claim, 
which is the source of the current appeal.  Queries were 
accordingly made to the Houston and Waco ROs, to check for 
other claims folders under the appellant's married or maiden 
name.  No additional claims folders were found, as documented 
by a July 11, 2007, secure e-mail, as copied into the claims 
folder.  

The Board notes that in a statement submitted in June 2003, 
the appellant alleged that she had been the victim of 
personal assault while in service, though she expressed loss 
of memory as to some aspects of the alleged incidents.  The 
RO followed-up with a September 2003 letter asking her to 
assist in development of that claim.  The appellant failed to 
reply to that letter.  The appellant is hereby advised that 
it is her responsibility to assist in developing her claim if 
she wishes to pursue it.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Absent initial adjudication and subsequent 
appeal, the Board has no jurisdiction over this claim.  See 
Rowell v. Principi, 4 Vet. App. 9 (1993).  The Board does not 
here request that the RO further pursue these allegations, 
particularly in light of the appellant's diagnosed 
psychiatric disorder, with noted delusions. 


FINDINGS OF FACT

1.  The appellant's psychiatric disorder existed prior to her 
single period of ACDUTRA, and did not undergo an increase in 
disability during that service.

2.  The evidentiary record does not support a finding that 
the appellant has a current left eye disorder or current 
residuals of a left eye injury which developed during the 
appellant's period of ACDUTRA or which is otherwise related 
to that service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(22), (24) , 1131, 1153, 5103, 
5103A, 5107 (West 2002& Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2006).

2.  A left eye disorder or residuals of a left eye injury was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claims was provided by an April 2001 letter, prior to the 
appealed October 2001 rating action, and by a May 2002 
letter, prior to the October 2002 rating action, which were 
the two rating actions the subject of the current appeal.  A 
still later notice letter was afforded the appellant in 
January 2006, followed by issuance of a supplemental 
statement of the case (SSOC) in October 2006.  Even if VCAA 
notice is not complete until after the initial decision, such 
a timing error can be cured by subsequent readjudication of 
the claim, as in a statement of the case (SOC) or a SSOC.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In letters in April 2001, May 2002, and January 2006, the RO 
informed the appellant of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  The letters informed of the bases 
of review for the appellant's claims for service connection 
for a psychiatric disorder and a left eye disorder.  Also by 
these letters, the appellant was requested to submit evidence 
she might have, in furtherance of her claims.  She was also 
told that it was ultimately her responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

Further, the letters sent to the appellant requested that she 
advise of any VA and/or private medical sources of evidence 
pertinent to her claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  VA and service records were obtained.  
Records were also requested and obtained from indicated 
private sources, particularly from the Rusk State Hospital.  
While a March 1983 Rusk hospital record reported of 
psychiatric hospitalizations at other facilities in 1980, and 
again in November 1981, the evidence of record is sufficient 
to a pre-service psychiatric disorder.  Hence, there was no 
reasonable possibility that these non-VA psychiatric 
treatment records would further the appellant's claims, since 
they would not pertain to an eye disorder, and they are 
unnecessary and to establishing the presence of a psychiatric 
disorder prior to service.  Records from North Texas State 
Hospital were also obtained and associated with the claims 
folder.   

The appellant was afforded the opportunity of VA examinations 
in furtherance of her claims in January 2001, but failed to 
appear for these examinations.  The Board notes in this 
regard that "the duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may 
or should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

The appellant and her authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The appellant did not request the 
opportunity of a hearing to address her claims, and there is 
no indication that the appellant expressed a further desire 
to address her claims that has not been fulfilled.  The 
appellant has presented and appropriately authorized no 
avenues of evidentiary development which the RO has not 
pursued by query.  Hence, the case presents no reasonable 
possibility that additional evidentiary requests would 
further the claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

The Board must still address the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires a VA examination to address 
the question of etiology as related to service, when an 
appellant presents a claim for service connection and meets 
the threshold requirement that she "indicate" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
already noted, she failed to appear for scheduled 
examinations in January 2001.  The Board here finds no 
necessity of further efforts to afford her additional 
examinations, even though her noted psychiatric disorder way 
weigh in favor of affording her the opportunity of additional 
examinations.  Here, the Board finds that this threshold, 
albeit low, is not met for the appellant's claims for service 
connection for a psychiatric disorder and for a left eye 
disorder, because the evidence presented is insufficient to 
support a medical opinion causally linking these disorders to 
service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusion by a medical professional is not probative 
without a factual predicate in the record); also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (medical opinion is 
inadequate when unsupported by clinical evidence).  

While some adaptive difficulties were noted in service 
records, causing her to be administratively discharged from 
service after a little over a month of ACDUTRA, no active 
psychiatric disorder was found during service, and symptoms 
of her later diagnosed psychosis were not then identified.  
Hence, there is medical basis in the record for concluding 
that an increase in the appellant's pre-existing psychiatric 
disorder occurred during service.  See Miller, supra.  
Similarly, absent any corroborating evidence of a left eye 
injury or disorder in service or at any time after service, 
there is insufficient indication of a left eye disorder, 
beyond the appellant's wholly unsubstantiated allegation, to 
support that claim.  See Locklear.  Thus, appropriate 
development of these claims pursuant to the VCAA does not 
require a VA examination, where, as here, there is are 
inadequate factual predicates to support medical opinions 
causally linking the claimed disorders to service.  See 
38 C.F.R. § 3.159(c)(4)(I); Miller, supra.  

By a December 2002 SOC, a March 2004 SSOC, and an October 
2006 SSOC, the appellant was informed of evidence obtained in 
furtherance of her claims and evidence that may yet further 
her claims.  These "post-decisional" documents issued 
subsequent to the recently issued VCAA notice letters meet 
the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws for Service Connection Claims

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  For the purpose of benefits administered by VA, the 
term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" 
as including "active duty" and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  The term "active duty" 
is defined in 38 U.S.C.A. § 101(21) to include "full-time 
duty in the Armed Forces, other than active duty for 
training."  Further, "active duty for training" (ACDUTRA) 
includes full-time duty performed by reservists for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Thus, service connection may be granted for disability which 
is the result of disease or injury incurred in or aggravated 
by active military service, which can include ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1131.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The presumptions referable to chronic diseases are not 
applicable where the claimant's only qualifying service is 
active duty for training and service connection has not been 
established for any disease or injury.  Moreover, the 
statutory presumptions as to chronic diseases are applicable 
only where a claimant had at least 90 days of service.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); cf. 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  
Service connection has not been established for any disease 
or injury for the appellant.  

III.  Claim for Service Connection for a Psychiatric Disorder

The appellant's service consists entirely of full-time duty 
in the Armed Forces performed by a member of the Reserves for 
training purposes, and hence her entire service was ACDUTRA.  
38 U.S.C.A. § 101(22)(A).  

The RO in its October 2001 rating action determined that the 
appellant's mental disorder had existed prior to service, 
based upon reports of inpatient psychiatric treatment in 
1980.  In her October 2002 notice of disagreement, the 
appellant reported an attempt to commit suicide associated 
with an October or November 1980 date.  (In many of her 
submitted statements, sentences or thoughts are incomplete or 
at times tangential, so that the precise meaning of her 
statements may be unclear or questionable.  Here she referred 
to something ("it") in October or November 1980 as related 
to a suicide attempt, without stating what that something 
was.)

A June 2000 statement by a non-VA treating physician 
indicates that the appellant had been treated since April 
2000 for delusional psychosis.  He helpfully provided an 
illustration of her delusional nature:  "[The appellant] is 
convinced she is owed compensation from the State of Texas 
because her breasts are of uneven size.  She is grandiose, 
e.g., 'I am a licensed psychologist."'  The physician 
diagnosed severe schizoaffective bipolar disorder.  

A prior non-VA treatment record, dated in April 2000, notes 
that the appellant had been admitted to Rusk State Hospital 
in February 1983, "following attacking her mother with a 
pair of scissors, attacking her sister with a knife, 
attacking her 18 month old nephew with a screwdriver and 
kicking him in the stomach."  That record further noted that 
she had been admitted to Rusk again in May 1987 "after 
holding a knife to her own one month old child and 
threatening to chop it to pieces."  It also notes that she 
was admitted to Rusk in April 1988 "following attacking her 
mother with a lead pipe, punching two holes in her brother's 
head with a screwdriver."  The physician further notes the 
appellant's repeated threats "to kill her children, 
pharmacist, case worker," and her "other aggressive 
behaviors, biting, kicking, scratching, spitting, and 
threatening to kill."  

The claims folder contains Rusk State Hospital records, 
obtained in January 2001 and dating back to 1983, reflecting 
a significant history of diagnosed psychiatric disorder not 
associated with her period of ACDUTRA, including as 
consistent with the above-noted history.  A March 1983 
treatment record notes a first inpatient psychiatric 
hospitalization in Brooks Oaks Psychiatric Hospital in 
Savannah, Georgia, in 1980, with the veteran reportedly 
staying six days and leaving against medical advice, followed 
by a one-month hospitalization in November 1981 at Southwest 
Memorial Hospital in Houston.  Numerous hospitalizations 
followed at Rusk State Hospital beginning in March 1983.  At 
the March 1983 hospitalization, the appellant admitted to 
attacking her eighteen-month-old son because she had auditory 
hallucinations instructing her to do so.  Also at that 
hospitalization she admitted to prior episodes of attacking 
her mother with a pair of scissors and attacking her sister 
with a knife, both related to delusions that they were using 
witchcraft on her.  The Rusk State Hospital treating medical 
personnel generally diagnosed schizoaffective disorder, with 
manifestations of depression, manic periods, rapid cycling, 
and aggressive, violent, erratic, and bizarre behavior.

When a claimant's only service has been ACDUTRA, the 
presumption of soundness (the presumption of being in sound 
condition upon entry into service) does not apply unless 
service connection has previously been established for a 
separate disease or disability.  Paulson v. Brown, 7 Vet. 
App. 466 (1995).  Here, service connection has not been 
established for any disease or disability.  Therefore, 
although the appellant's October 1980 pre-enlistment 
examination was negative for a psychiatric disability, she is 
not entitled to the presumption of soundness.

The evidence of psychiatric inpatient hospitalization in 1980 
over a period of six days, with release against medical 
advice, when considered together with her records of ongoing 
hospitalizations thereafter for diagnosed severe psychosis, 
including upon Rusk State Hospital hospitalizations beginning 
in March 1983, preponderate in favor of a finding that a 
psychiatric disorder existed prior to her period of ACDUTRA 
from February to March of 1981.  

Service connection can be established if the appellant's 
preexisting disability was aggravated during service. A pre-
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a); cf. Paulson v. Brown, supra (holding that the 
presumption of aggravation did not apply in the case of a 
claimant with only ACDUTRA and no service-connected 
disabilities).

The evidence does not show that the appellant's disability 
underwent an increase in severity during her period of 
ACDUTRA.  She was seen for treatment or evaluation during her 
period of ACDUTRA, and an active psychiatric disorder was not 
then found.  Rather, upon that visit during ACDUTRA in 
February 1981, the appellant was noted to have a mildly 
depressed mood, though with appropriate affect and 
orientation times four, with thought processes within normal 
limits.  The medical practitioner assessed "adjustment 
disorder with mixed emotional features with avoidant 
characteristic."  She was psychiatrically cleared for a 
return to duty.  

The appellant was separated from service based on poor 
attitude and lack of motivation, with inability to work with 
her peers.  A mental disorder was not identified as a reason 
for the administrative separation from service.  

The Board concludes that the evidence preponderates against 
an increase in severity of the appellant's psychiatric 
disorder during her period of ACDUTRA.  Hence, the evidence 
preponderates against her claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Claim for Service Connection for a Left Eye Disorder, 
or Residuals of Injury to the Left Eye

The appellant has also claimed entitlement to service 
connection for a left eye disorder or residuals of injury to 
the left eye.  However, she has presented no evidence to 
corroborate her contention that she injured her left eye 
during her ACDUTRA service or that she otherwise developed a 
left eye disorder in service or related to service.  Service 
medical records are negative for an injury or disorder of the 
eye. 

Post-service treatment records at Rusk State Hospital are 
also negative for any disorder of the eye.  In short, there 
is no cognizable (medical) evidence of left eye injury 
residuals or other left eye disorder either in service or 
currently, and none of any nexus between service and any left 
injury residuals or other left eye disorder.   Accordingly, 
the evidence preponderates against her claim for service 
connection for a left eye disorder or residuals of a left eye 
injury.  38 C.F.R. § 3.303.  As above, where the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a left eye disorder or residuals of a 
left eye injury is denied.




____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


